Name: Commission Regulation (EC) No 1899/98 of 4 September 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes in the beef sector with regard to the use of suckler cow premium rights
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities5. 9. 98 L 247/5 COMMISSION REGULATION (EC) No 1899/98 of 4 September 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes in the beef sector with regard to the use of suckler cow premium rights THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 4f(4) thereof, Whereas Article 33(4) of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) No 2502/ 97 (4), lays down a minimum rate of 90 % for the use of suckler cow premium rights, with the part not used to be transferred to the national reserve, and stipulates that the rights transferred to the national reserve in 1997 and 1998 may not be reallocated for 1998 or 1999; whereas Article 4f(4) of Regulation (EEC) No 805/68 has been amended in its latest version to extend to 1999 the authorisation for the Commission to take measures with respect to suckler cow premium rights not used by producers; whereas the market situation makes it expedient to maintain the measures to control output; whereas the measure concerned should accordingly be extended by one year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Article 33(4) of Regulation (EEC) No 3886/92, In respect of 1997 and 1998' is replaced by In respect of 1997, 1998 and 1999'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 391, 31. 12. 1992, p. 20. (4) OJ L 345, 16. 12. 1997, p. 21.